Fourth Court of Appeals
                                San Antonio, Texas
                                     January 16, 2019

                                   No. 04-18-00645-CR

                              EX PARTE DWIGHT BASON

                From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. NM392603
                        Honorable Joey Contreras, Judge Presiding

                                         ORDER

      In accordance with the opinion issued this date, this appeal is DISMISSED.

      It is so ORDERED on January 16, 2019.


                                              _____________________________
                                              Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2019.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court